Citation Nr: 1442332	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  11-29 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim for service connection for the cause of the Veteran's death, to include whether the appellant can be recognized as a surviving spouse.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from June 1948 to June 1950, September 1950 to July 1957, and from October 1957 to February 1969.  He was a recipient of the Purple Heart and Combat Infantryman Badge.  The appellant claims to be his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO).  

The Board remanded the claim in August 2013 for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant claims that service connection for the cause of the Veteran's death is warranted.  She maintains that the Veteran served in Vietnam and that as a result, he was exposed to Agent Orange and developed colon cancer which resulted in his death.  

A review of the record reveals that the Veteran died in February 1991 due to colon cancer.  In March 2000, the appellant requested a termination of her improved pension benefits.  Attached to her note requesting the termination of benefits was a marriage certificate indicating that she had remarried at the age of 54 to another man.  There has been no information provided to VA as to any additional changes in her marital status.  It is not clear from the record if the appellant can be recognized as a surviving spouse.  See 38 C.F.R. § 3.55(a).  Prior to proceeding with this claim, it is imperative to determine if the appellant meets the requirement of a surviving spouse as this matter is inextricably intertwined with the issue on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the appellant of the requirements to establish recognition as a surviving spouse pursuant to 38 C.F.R. § 3.55(a) concerning remarriage after the Veteran's death.  

2.  Clarify the status of  her marriage in February 2000 to C.B.L. and provide any documentation of the date the marriage ended, if that is appropriate.  

3.  Then, the AOJ should adjudicate the issue of whether the appellant should be recognized as the surviving spouse of the Veteran for purposes of DIC benefits.  All appropriate appellate procedures should then be followed. 

4. Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination is unfavorable to the appellant, a supplemental statement of the case should be provided to the appellant and her representative, and they should be afforded the appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
LESLEY A. REIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



